DETAILED ACTION
Priority
The Examiner believes that the current claims contain new matter not supported by the previously filed (parent) spec.  For both claims 2 and 21, these new phrases/terms include (emphasis added): 
-wherein the crown section has at least three individual spaced apart projections (noting “spaced apart” and “individual” are nowhere in the spec)
-an intermediary projection located between the toeward and the heelward projection (noting “intermediary” is nowhere in the spec)
-a varying toeward, heelward, and intermediary projection thickness (noting “varying” is nowhere in the spec)
-a toeward and heelward projection perimeter (noting “perimeter” is nowhere in the spec)
-at least three distinct toeward and heelward projection perimeter edges with at least one of the distinct toeward and heelward projection perimeter edges being curved (noting “distinct“ is used five (5) times in the spec, never with regards to the “projection perimeter edge”, and noting “curved” is used twelve (12) times, never with regards to the “projection perimeter edge”)
-at least two of the toeward projection width, the heelward projection width, and the intermediary projection width are not equal (noting “equal” is nowhere in the spec; noting “at least two” is used two (2) times, never with regards to the projection width)
- at least three distinct intermediary projection  perimeter edges with at least one of the distinct intermediary projection perimeter edges being curved (claim 21)

Based on the above, claims 2 and 21 received an effective filing date of 10/14/20 (i.e. the date of the filing of the amended claims, i.e. claims 2-21; emphasis added).  In addition, the Examiner is assuming that applicant is claiming the embodiment as shown in Fig. 34.  This drawing was filed in the parent applicant on 12/20/19 because the term “crescent” was disclosed, but not shown (i.e. the Examiner made a drawing objection for not showing a crescent shaped projection).  Applicant then appears to use those previously filed drawings to file these broader claims.  So assuming arguendo that applicant is relying on drawing Fig. 34 to fully or at least partially help support the current claims 2 and 21, the claims would still receive an effective filing date of 12/20/19.  As such, both Burnett and Henrikson would still be viable prior art under this alternative effective filing date. 


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 1) imaginary leading edge and trailing edge created by connection and not parallel in claims 3 and 21; and 2) connection of trailing edges to create an angle of 5 degrees in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 


Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5, lines 5-6 recites “the heelward projection trailing edge”.  This phrase appears to be extraneous.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the “priority” section above, the Examiner list numerous terms that fail to have written support in the originally file spec.  Applicant may clarify the record and point to what they believe provides specific support in the spec for these terms (noting applicant filed this as a “continuing” application, so applicant must believe that the originally filed parent spec supports the amendments).  However, at a minimum and assuming the Examiner’s 112 rejection is in error, the spec needs to be amended to recite proper antecedent basis for the claim terms (see MPEP 608.01(o) for a spec objection).  
Claims 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 claims that at least two of the perimeter edges “intersect” the leading edge.  The term “intersect” is nowhere used in the spec, let alone with regards to the perimeter edges (also noting that the term “perimeter” is used zero (0) times).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 claims that the intermediate portion is “located between the toe and first imaginary vertical plane” (aka toe side).  However, claim 2, from which claim 10 directly depends claim an “intermediary heelward projection perimeter” (line 42).  The intermediate portion cannot be defined by a heelward perimeter, but then located on the toe side.
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 claims that the intermediate portion is “located between the toe and first imaginary vertical plane” in line 13 (aka toe side).  However, claim 21 then goes on to claim an “intermediary heelward projection perimeter” (line 43; emphasis added).  The intermediate portion cannot be on the toe side, but then defined by a heelward perimeter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 


Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Burnett et al. (herein US Pub. No. 2010/0016095 A1) in view of Henrikson et al. (herein “Henrikson”; US Pub. No. 2017/0319917 A1).
Regarding claim 2, Burnett discloses a golf club head comprising: a) a body having a club head volume of at least 400 cc (par. [0007]), a face, a sole section, a crown section, a front, a back, a heel, a toe (Fig. 11), and a front-to-back dimension of at least 4.4 inches (par. [0008]); b) the face having a top edge and a lower edge, wherein a top edge height is the elevation of the top edge above a ground plane, and a lower edge height is the elevation of the lower edge above the ground plane (Fig. 8), wherein a maximum top edge height is at least 2 inches (par. [0075]); c) the crown section having a crown apex located an apex height above the ground plane (Fig. 8), wherein a portion of the crown section between the crown apex and the face has an apex-to-front radius of curvature (Fig. 9), and wherein the crown section including a toeward projection located between the toe and a first imaginary vertical plane passing through the crown apex and parallel to the front-to-back dimension (Fig. 16, item 580), a heelward projection located between the heel and the first imaginary vertical plane (Fig. 16, item 575), and an intermediary projection located between the toeward projection and the heelward projection (Fig. 16, item 585; noting slightly heel side wherein i) the toeward projection extends upward from the crown section and rearward defining a toeward projection perimeter having a toeward projection leading edge located a toeward projection offset behind the face top edge and a portion of the toeward projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15), a toeward projection trailing edge located nearest the back and defining a toeward projection width measured in a front-to-back direction from the toeward projection leading edge to the toeward projection trailing edge (Fig. 16, item 580; noting some width is inherent); ii) the heelward projection extends upward from the crown section and rearward defining a heelward projection perimeter having a heelward projection leading edge located a heelward projection offset behind the face top edge (Fig. 16, item 575) and a portion of the heelward projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15; noting this is obvious), a heelward projection trailing edge located nearest the back and defining a heelward projection width measured in a front-to-back direction from the heelward projection leading edge to the heelward projection trailing edge (Fig. 16, item 575; noting some width is inherent), iii) the intermediary projection defining an intermediary heelward projection perimeter having an intermediary projection leading edge located an intermediary projection offset behind the face top edge (Fig. 16, item 585) and a portion of the intermediary projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15), and an intermediary projection trailing edge located nearest the back and defining an intermediary projection width measured in a front-to-back direction from the intermediary projection leading edge to the intermediary projection trailing edge (Fig. 16, item 585; noting some width is inherent); iv) a portion of at least two of the toeward projection, the heelward projection, and the intermediary projection is located between the crown apex and the back (Fig. 16);  d) the golf club head (100) has: i) a first moment of inertia about a vertical axis through a center of gravity of the golf club head (100) that is at least 4000 g*cm’ (; and ii) a second moment of inertia about a horizontal axis through the center of gravity that is at least 2000 g*cm’ (par. [0062]; noting MOIy and MOIx, respectively).  It is noted the Burnett does not specifically disclose that the crown has at least three individual spaced apart projections wherein: i) the toeward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying toeward projection thickness measured vertically from the crown section to a top surface of the toeward projection and at least three distinct toeward projection perimeter edges with at least one of the distinct toeward projection perimeter edges being curved, ii) the heelward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying heelward projection thickness measured vertically from the crown section to a top surface of the heelward projection, and at least three distinct heelward projection perimeter edges with at least one of the distinct heelward projection perimeter edges being curved; iii) an intermediary projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying intermediary projection thickness measured vertically from the crown section to a top surface of the intermediary projection, and v) at least two of the toeward projection width, the heelward projection width, and the intermediary projection width are not equal.  However, Henrikson that the crown has at least three individual spaced apart projections (Fig. 44) wherein: i) the toeward projection extends upward from the crown section and rearward before transitioning 
that a forward-most edge of at least one of the projections is not parallel to the face (Burnett: Fig. 23; noting the toe side or Henrikson: Fig. 44, item 1620).
Regarding claim 4, the combined Burnett and Henrikson disclose that an imaginary leading edge line is not parallel to an imaginary trailing edge line, wherein the imaginary leading edge line is created by connecting the toeward projection leading edge, the heelward projection leading edge, and the intermediary projection leading edge, and the imaginary trailing edge line is created by connecting the toeward projection trailing edge, the heelward projection trailing edge, and the intermediary projection trailing edge (Henrikson: Fig. 44, connecting items 1601, 1606, and 1604; noting connection to create the imaginary edge is inherent and the rear would not be parallel to the front)
Regarding claim 5, the combined Burnett and Henrikson disclose that a portion of the toeward projection, the heelward projection, and the intermediary projection is located between the crown apex and the back (Burnett: Fig. 16), the imaginary trailing edge line connecting the intermediary projection trailing edge and the toeward projection trailing edge is at an angle of at least five degrees from a second imaginary vertical plane passing through the crown apex and perpendicular to the first imaginary vertical plane (Henrikson: Fig. 67, items 2601 and 2608; noting this is obvious given the drawing),  (Henrikson: Fig. 67, items 2608 and 2605; noting this is obvious given the drawing).
a first distance is measured from the toeward projection trailing edge to a second imaginary vertical plane passing through the crown apex and perpendicular to the first imaginary vertical plane, a second distance is measured from the heelward projection trailing edge to the second imaginary vertical plane, and the first distance is greater than the second distance (Burnett: Fig. 23; noting the extreme toe distance is greater than the extreme heel side distance).
Regarding claim 7, the combined Burnett and Henrikson disclose a third distance is measured from the intermediary projection trailing edge to the second imaginary vertical plane, and the third distance is less than the first distance (Burnett: Fig. 23; the intermediate portion being directly adjacent the center, aka along line 410, slightly to the heel side).
Regarding claim 8, the combined Burnett and Henrikson disclose that the third distance is less than the second distance (Burnett: Fig. 23; noting the heel side center distance is less than the extreme heel side distance).
Regarding claim 9, the combined Burnett and Henrikson disclose that the intermediary heelward projection perimeter has at least three distinct intermediary projection perimeter edges with at least one of the distinct intermediary projection perimeter edges is curved (Henrikson: Fig. 52, item 1704; noting the heel and toe sides are curved).
Regarding claim 10, the combined Burnett and Henrikson disclose that the intermediary projection is located between the toe and the first imaginary vertical plane passing through the crown apex and parallel to the front-to-back dimension (Henrikson: Fig. 52, item 1703; noting the heel and toe sides are curved).
Regarding claim 11, the combined Burnett and Henrikson disclose that at least two of the distinct toeward projection perimeter edges intersect at the toeward projection leading edge, at least two of the distinct heelward projection perimeter edges intersect at the heelward projection leading edge, and at least two of the distinct intermediary projection perimeter edges intersect at the intermediary projection leading edge (Henrikson: Fig. 52, items 1701, 1706, and 1705, respectively).
Regarding claim 12, the combined Burnett and Henrikson disclose that the toeward projection width, the heelward projection width, and the intermediary projection width are not equal (Henrikson Fig. 44, items 1601, 1606, and 1604, respectively).
Regarding claim 13, the combined Burnett and Henrikson disclose that at least two of the toeward projection offset, the heelward projection offset, and the intermediary projection offset are not equal (Burnett: Fig. 23; noting the extreme toe, the extreme heel, and the intermediate portion just to the heel side of the center line going thru 410; all being unequal).
Regarding claim 14, the combined Burnett and Henrikson disclose that at least two of the distinct heelward projection perimeter edges are curved (Henrikson: Fig. 67, item 2605; noting the toe and heel side edges are curved).
Regarding claim 15, the combined Burnett and Henrikson disclose that the projections have a finish with a projection surface texture, the face has a face surface texture, and the projection surface texture is rougher than the face surface texture (Burnett: par. [0111] and Fig. 31).
Regarding claim 16, the combined Burnett and Henrikson disclose that the toeward projection thickness increases from the toeward projection leading edge to a maximum toeward projection thickness of 0.0625-0.125”, the heelward projection thickness increases from the heelward projection leading edge to a maximum heelward projection thickness of 0.0625-0.125”, and the intermediary projection thickness increases from the intermediary projection leading edge to a maximum intermediary projection thickness of 0.0625-0.125” (Burnett: par. [0091] and Henrikson: Fig. 46; noting it would be obvious to apply this to all three).
Regarding claim 17, the combined Burnett and Henrikson disclose that the toeward projection thickness increases from the toeward projection trailing edge to the maximum toeward projection thickness, the heelward projection thickness increases from the heelward projection trailing edge to the maximum heelward projection thickness, and the intermediary projection thickness increases from the intermediary projection trailing edge to the maximum intermediary projection thickness (Henrikson: Fig. 43 and 46, items 1601, 1620, and 1605, respectively).
Regarding claim 18, the combined Burnett and Henrikson disclose that a portion of the toeward projection is above the top edge height and a portion of the toeward projection is below the top edge height (Burnett: Fig. 15; noting the toe side).
Regarding claim 19, the combined Burnett and Henrikson disclose that a ratio of the apex height to a maximum top edge height is at least 1.13 (Burnett: par. [0069]).
Regarding claim 20, the combined Burnett and Henrikson disclose that the apex-to-front radius of curvature (Ra-f) in contact with the crown apex is less than an apex-to-rear radius of curvature in contact with the crown apex, and the apex-to-rear radius of curvature in contact with the crown apex is less than a heel-to-toe radius of curvature in contact with the crown apex (Burnett: par. [0074]).
Regarding claim 21, Burnett discloses a golf club head comprising: a) a body having a club head volume of at least 400 cc (par. [0007]), a face, a sole section, a crown section, a front, a back, a heel, a toe (Fig. 11), and a front-to-back dimension of at least 4.4 inches b) the face having a top edge and a lower edge, wherein a top edge height is the elevation of the top edge above a ground plane, and a lower edge height is the elevation of the lower edge above the ground plane (Fig. 8), wherein a maximum top edge height is at least 2 inches (par. [0075]); c) the crown section having a crown apex located an apex height above the ground plane (Fig. 8), wherein a portion of the crown section between the crown apex and the face has an apex-to-front radius of curvature (Fig. 9), and wherein the crown section including a toeward projection located between the toe and a first imaginary vertical plane passing through the crown apex and parallel to the front-to-back dimension (Fig. 16, item 580), a heelward projection located between the heel and the first imaginary vertical plane (Fig. 16, item 575), and an intermediary projection located between the toe and the first imaginary vertical plane passing through the crown apex and parallel to the front-to-back dimension (Fig. 16, item 585; noting slight toe side of center), wherein i) the toeward projection extends upward from the crown section and defining a toeward projection perimeter having a toeward projection leading edge located a toeward projection offset behind the face top edge and a portion of the toeward projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15), a toeward projection trailing edge located nearest the back and
defining a toeward projection width measured in a front-to-back direction from the toeward projection leading edge to the toeward projection trailing edge (Fig. 16, item 580; noting some width is inherent); ii) the heelward projection extends upward from the crown section and rearward defining a heelward projection perimeter having a heelward projection leading edge located a heelward projection offset behind the face top edge (Fig. 16, item 575) and a portion of the heelward projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15; noting this is obvious), a heelward projection trailing edge located nearest the back and defining a heelward projection width measured in a front-to-back direction from the heelward projection leading edge to the heelward projection trailing edge (Fig. 16, item 575; noting some width is inherent), iii) the intermediary projection extends upward from the crown section and rearward defining an intermediary (see 112 above) projection perimeter having an intermediary projection leading edge located an intermediary projection offset behind the face top edge (Fig. 16, item 585) and a portion of the intermediary projection leading edge is at an elevation above the ground plane that is greater than a maximum top edge height (Fig. 15), and an intermediary projection trailing edge located nearest the back and defining an intermediary projection width measured in a front-to-back direction from the intermediary projection leading edge to the intermediary projection trailing edge (Fig. 16, item 585; noting some width is inherent); iv) a portion of at least two of the toeward projection, the heelward projection, and the intermediary projection is located between the crown apex and the back (Fig. 16);  vi) wherein a forward-most edge of at least one of the projection is not parallel to the face (Fig. 6, noting the heel and toe side), viii) a portion of the toeward projection, the heelward projection, and the intermediary projection is located between the crown apex and the back (Fig. 16); ix) a first distance is measured from the toeward projection trailing edge to a second imaginary vertical plane passing through the crown apex and perpendicular to the first imaginary vertical plane, a second distance is measured from the heelward projection trailing edge to the second imaginary vertical plane, a third distance is measured from the intermediary projection trailing edge to the second imaginary vertical plane, the first distance is greater than the second distance, and the third distance is less than the first distance and the second distance (Fig. 16; noting the extreme toe distance, the extreme heel distance, and a distance just off the toe side of the center); d) the golf club head (100) has: i) a first moment of inertia about a vertical axis through a center of gravity of the golf club head (100) that is at least 4000 g*cm’ (; and ii) a second moment of inertia about a horizontal axis through the center of gravity that is at least 2000 g*cm’ (par. [0062]; noting MOIy and MOIx, respectively).  It is noted the Burnett does not specifically disclose that the crown has at least three individual spaced apart projections wherein: i) the toeward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying toeward projection thickness measured vertically from the crown section to a top surface of the toeward projection, and at least three distinct toeward projection perimeter edges with at least one of the distinct toeward projection perimeter edges being curved, ii) the heelward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying heelward projection thickness measured vertically from the crown section to a top surface of the heelward projection, and at least three distinct heelward projection perimeter edges with at least one of the distinct heelward projection perimeter edges being curved; iii) an intermediary projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying intermediary projection thickness measured vertically from the crown section to a top surface of the intermediary projection, and at least three distinct intermediary projection perimeters edges with at least one of the distinct intermediary projection perimeter edges being curved, and v) at least two of the toeward projection width, the heelward projection width, and the intermediary projection width are not equal, vii) an imaginary leading edge line is not parallel to an imaginary trailing edge line, wherein the imaginary leading edge line is created by connecting the toeward projection leading edge, the heelward projection leading edge, and the intermediary projection leading edge, and the imaginary trailing edge line is
created by connecting the toeward projection trailing edge, the heelward projection trailing edge, and the intermediary projection trailing edge.  However, Henrikson that the crown has at least three individual spaced apart projections (Fig. 44) wherein: i) the toeward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying toeward projection thickness measured vertically from the crown section to a top surface of the toeward projection (Fig. 44, item 1601 and Fig. 43 showing the transition), and at least three distinct toeward projection perimeter edges with at least one of the distinct toeward projection perimeter edges being curved (Fig. 44, item 1601; noting the toe and heel edges), ii) the heelward projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying heelward projection thickness measured vertically from the crown section to a top surface of the heelward projection (Fig. 44, item 1606 and Fig. 43 showing the transition), and at least three distinct heelward projection perimeter edges with at least one of the distinct heelward projection perimeter edges being curved (Fig. 44, item 1606; noting the toe and heel edges); iii) an intermediary projection extends upward from the crown section and rearward before transitioning down to the crown section thereby defining a varying intermediary projection thickness measured vertically from the crown section to a top surface of the intermediary projection (Fig. 44, item1602 and Fig. 43 showing the transition), and at least three distinct intermediary projection perimeters edges with at least one of the distinct intermediary projection perimeter edges being curved (Fig. 44, item 

 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
8/9/21
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711